PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1384


DANTE ASKEW, on his own behalf and on behalf of all others
similarly situated,

                Plaintiff - Appellant,

           v.

HRFC, LLC, d/b/a Hampton Roads Finance Company,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12−cv−03466−RDB)


Argued:   September 15, 2015                 Decided:   January 11, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed in part, reversed in part, and remanded by published
opinion. Judge Diaz wrote the opinion, in which Judge Wynn and
Senior Judge Davis joined.


Cory Lev Zajdel, Z LAW, LLC, Reisterstown,               Maryland, for
Appellant.     Kelly   Marie  Lippincott, CARR           MALONEY  P.C.,
Washington, D.C., for Appellee.
DIAZ, Circuit Judge:

     Dante Askew appeals the district court’s grant of summary

judgment   to     Hampton   Roads    Finance       Company    (“HRFC”).      Askew

contends   that    the   court   erred       in   holding    that   HRFC   was   not

liable for (1) violating the Maryland Credit Grantor Closed End

Credit Provisions (“CLEC”), Md. Code Ann., Com. Law § 12-1001 et

seq., (2) breach of contract, and (3) violating the Maryland

Consumer Debt Collection Act (“MCDCA”), Md. Code. Ann., Com. Law

§ 14-201 et seq.         For the reasons that follow, we affirm the

district court’s judgment with regard to Askew’s CLEC and breach

of contract claims.         As for Askew’s MCDCA claim, however, we

reverse the district court’s order granting summary judgment to

HRFC and remand for further proceedings consistent with this

opinion.



                                       I.

                                       A.

     This case arises out of a 2008 retail installment sales

contract between Dante Askew and a car dealership financing the

purchase of a used car.             The dealership subsequently assigned

the contract to HRFC.

     The contract, which is subject to CLEC, charged a 26.99%

interest rate, exceeding CLEC’s maximum allowable rate of 24%.

§ 12-1003(a).      In August 2010, HRFC recognized this discrepancy.

                                         2
The following month, it sent Askew a letter informing him that

“the interest rate applied to [his] contract was not correct”

and that HRFC had credited his account $845.40.                      J.A. 228.      The

letter also said that HRFC “w[ould] continue to compute interest

at the new rate [of 23.99%] until [Askew] make[s] [his] final

payment.” 1       J.A. 228.     Finally, HRFC told Askew that he would

repay his loan earlier if he continued to make the same monthly

payments, but that HRFC would “adjust [his] monthly payments so

that       the   contract    will    be     repaid    on     the    date   originally

scheduled” if he so requested.                   J.A. 228.     The parties do not

dispute that HRFC made all of the adjustments it claimed in its

letter.

       After     receiving     the       letter,   Askew     fell    behind    on   his

payments, leading HRFC to take steps to collect on his account.

From July 2011 to December 2012, HRFC contacted Askew five times

seeking repayment—four times by letter and once by phone.                        Askew

alleges      that   HRFC     made    a    number     of    false    and    threatening

statements to induce him to repay his debt, including that (1)

HRFC reported him to state authorities for fraud for failing to

insure his car and for concealing it from repossession agents;

(2) a replevin warrant had been prepared, which increased his

debt; and (3) his complaint in this case had been dismissed.

       1
       The letter did not specify the new rate, an omission that
we discuss later.


                                             3
                                        B.

      Askew filed suit in state court alleging violations of CLEC

and the MCDCA as well as breach of contract based on HRFC’s

supposed failure to comply with CLEC.               HRFC removed the case to

federal court.

      After      limited   discovery          related      to   Askew’s    CLEC

allegations, HRFC moved for summary judgment, which the district

court granted.       With regard to Askew’s CLEC claims, the court

held that (1) Askew did not present sufficient evidence that

HRFC knowingly violated CLEC under section 12-1018(b), and (2)

CLEC’s section 12-1020 safe-harbor provision shielded HRFC from

any other basis for liability under the statute.                The court also

held that Askew’s breach of contract claim must rise and fall

with his CLEC claim.       Accordingly, the court concluded that HRFC

was not liable for breach of contract.                   As to Askew’s MCDCA

claim, the court held that “[t]aken individually or as a whole,

HRFC’s course of conduct in attempting to collect the debt owed

on the [contract] by Askew did not reasonably rise to the level

of abuse or harassment” necessary to constitute a violation of

the   statute.     Askew   v.   HRFC,       LLC,   No.   RDB-12-3466,   2014   WL

1235922, at *10 (D. Md. Mar. 25, 2014).

      This appeal followed.




                                        4
                                             II.

      Summary      judgment      is   warranted        if     “there    is    no     genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                Fed. R. Civ. P. 56(a).                We review

the district court’s grant of summary judgment de novo, viewing

the   facts     in    the    light     most        favorable       to   the    nonmovant.

Defenders of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374,

392 (4th Cir. 2014).             Because this case involves solely state-

law matters, “our role is to apply the governing state law, or,

if necessary, predict how the state’s highest court would rule

on an unsettled issue.”           Horace Mann Ins. Co. v. Gen. Star Nat’l

Ins. Co., 514 F.3d 327, 329 (4th Cir. 2008).

                                             A.

      We turn first to Askew’s contention that the district court

erred in granting summary judgment to HRFC on his CLEC claims.

We begin by sketching out CLEC’s basic framework.

      Credit grantors doing business in Maryland may opt to make

a loan governed by CLEC if they “make a written election to that

effect.”      § 12-1013.1.            If    the     statute    applies,       section    12-

1003(a) sets a maximum interest rate of 24% and mandates that

“[t]he rate of interest chargeable on a loan must be expressed

in    the   agreement       as    a        simple     interest      rate      or     rates.”

Generally, if a credit grantor violates this provision, it may

collect     only     the    principal        of     the     loan    rather     than     “any

                                              5
interest, costs, fees, or other charges.”                      § 12-1018(a)(2).        If

a credit grantor “knowingly violates [CLEC],” it “shall forfeit

to   the   borrower        3   times    the   amount     of   interest,    fees,      and

charges        collected       in   excess        of   that   authorized       by    [the

statute].”       § 12-1018(b).

        CLEC    also   includes        two    safe-harbor      provisions,      one    of

which, section 12-1020, is central to this case.                          Section 12-

1020 affords credit grantors the opportunity to avoid liability

through self-correction.            It provides:

        A credit grantor is not liable for any failure to
        comply   with  [CLEC]   if,   within 60  days  after
        discovering an error and prior to institution of an
        action under [CLEC] or the receipt of written notice
        from the borrower, the credit grantor notifies the
        borrower of the error and makes whatever adjustments
        are necessary to correct the error.

§ 12-1020.        CLEC’s second safe harbor, section 12-1018(a)(3),

differs in a key respect relevant to this case: while section

12-1020 applies to “any failure to comply with [CLEC],” section

12-1018(a)(3) offers no protection from knowing violations.

        Askew presents three principal arguments with respect to

CLEC.      First, he says that HRFC violated CLEC by failing to

expressly disclose in the contract an interest rate below the

statutory maximum.             If he were correct on this point, HRFC would

have committed an uncured violation of CLEC and therefore would

be liable.         Second, Askew contends that the “discovery rule”

from    the     statute-of-limitations             context    should   apply    to    the

                                              6
section 12-1020 safe harbor, which would mean HRFC failed to

cure an error within sixty days of discovery as section 12-1020

requires. 2   Finally, Askew argues that section 12-1020 provides

HRFC no protection because (1) HRFC failed to properly notify

him of the interest-rate error, and (2) it failed to make the

necessary adjustments to correct the error.     We discuss these

contentions in turn.

                                1.

     Askew argues that it is a distinct violation of section 12-

1003(a) to fail to expressly disclose an interest rate below

CLEC’s maximum in the operative contract.    Here, the parties do

     2 Askew also argues that HRFC “knowingly” violated CLEC
within the meaning of section 12-1018(b), which he asserts
precludes application of section 12-1020’s safe harbor.      He
reasons that section 12-1018(b) “requires only a showing that
the violator knows that he is engaging in the act that violates
the law - evidence of a specific express knowledge that the act
violates   the  law   is  not   required  to  find   a  knowing
violation . . . - because ignorance of the law is no excuse[.]”
Appellant’s Br. at 44.   According to Askew then, HRFC knew the
facts constituting the violation when it accepted assignment of
the contract because parties to a contract are presumed to have
read and understood its terms.   That, says Askew, is enough to
make out a knowing violation of the statute, even if HRFC did
not immediately understand the legal significance of the
contract terms.

     But whether Maryland courts would hold that knowledge of
the operative contract terms is alone sufficient to make out a
“knowing” violation of section 12-1018(b) is a question that we
do not decide.   As we explain later, section 12-1020 allows a
credit grantor to cure any failure to comply with CLEC, knowing
or otherwise, provided it acts within 60 days of discovering
that it violated the statute and before the borrower files suit
or provides notice to the credit grantor.


                                 7
not dispute that the contract specifies an interest rate above

the statutory maximum.          Consequently, if Askew’s interpretation

of CLEC were correct, he would prevail because HRFC would have

committed an uncured violation of section 12-1003(a).

       Askew’s argument turns on the text of section 12-1003(a),

which states:

       A credit grantor may charge and collect interest on a
       loan . . . as the agreement, the note, or other
       evidence of the loan provides if the effective rate of
       simple interest is not in excess of 24 percent per
       year. The rate of interest chargeable on a loan must
       be expressed in the agreement as a simple interest
       rate or rates.

Askew urges that the word “provides” in the statute mandates

that   “a   credit    grantor      is     authorized         to    charge     and   collect

interest . . . only after . . . the credit grantor discloses an

interest    rate     equal    to     or     less      than        24%   in    the   [retail

installment     sales        contract].”              Appellant’s            Br.    at   23.

Additionally, with regard to the second sentence of section 12-

1003(a),    Askew     says    that        (1)   the     term        “rate     of    interest

chargeable” refers to a maximum of 24%, and (2) this rate must

be expressly disclosed in the contract.

       The district court rejected Askew’s arguments, explaining

that the only disclosure requirement in section 12-1003(a) is

one mandating that the interest rate charged be expressed as a

simple interest rate.           See Askew, 2014 WL 1235922, at *5.                       We

agree.

                                            8
     In our view, the first sentence of section 12-1003(a) bars

credit grantors from collecting or charging interest above 24%,

while the second sentence requires credit grantors to express

the rate as a simple interest rate.                 Interpreted this way, the

statute furthers two important purposes.                   First, it prevents

credit     grantors    from    charging        usurious   rates.       Second,       it

protects consumers by eliminating confusion caused by difficult-

to-decipher interest rates (e.g., compound interest rates) that

might obscure the true cost of a loan.

     Adopting Askew’s interpretation, in contrast, would subject

credit grantors to a rather meaningless technical requirement

while    doing   little   to   help    consumers.         We   can   think      of   no

sensible reason to interpret section 12-1003(a) so as to impose

strict liability, regardless of the circumstances, whenever the

paper upon which a contract is written erroneously expresses an

interest rate higher than “twenty-four.”                   Instead, read as a

whole and in context, the provision targets far more immediate

dangers to consumers: being charged excessive interest and being

duped into accepting a deceptively high rate.                    Askew’s concern—

that a credit grantor can “disclose[] an interest rate of one

thousand     percent    (1,000%)      in   the    loan    agreement”      but    then

“nonetheless charge and collect interest at 24%”—strikes us as

fanciful, at best.        Appellant’s Br. at 25.           Indeed, even taking

Askew’s    contention     at   face    value,     we   suspect     most   consumers

                                           9
would be pleased to pay a rate 976 percentage points lower than

what they agreed to in a contract.

        We hold that HRFC’s mere failure to disclose an interest

rate below CLEC’s statutory maximum is not a distinct violation

of section 12-1003(a) for which liability may be imposed.

                                           2.

       Next we consider Askew’s contention that HRFC is liable

under    CLEC    because    the     section     12-1020       safe     harbor   imports

Maryland’s       “discovery       rule”    from    the    statute-of-limitations

context.        Maryland’s discovery rule provides that a “cause of

action    accrues    when    the    claimant      in   fact    knew     or   reasonably

should have known of the wrong” that provides the basis of his

claim.     Poffenberger v. Risser, 431 A.2d 677, 680 (Md. 1981).

It is the default rule in Maryland for when the clock begins to

run on a plaintiff’s cause of action.                     Windesheim v. Larocca,

116 A.3d 954, 962 (Md. 2015).

       There is no dispute that HRFC violated section 12-1003(a)

by charging Askew a 26.99% interest rate.                        Nevertheless, HRFC

argues    (and    the   district     court      agreed)    that      section    12-1020

shields it from liability.                Essential to HRFC’s contention is

that it “discovered” its error—charging Askew an interest rate

above CLEC’s statutory maximum—in August 2010, less than sixty

days    before    curing    it.    Because,     says     HRFC,    it    corrected   the



                                           10
error within section 12-1020’s cure period, it cannot be held

liable under CLEC.

        If the discovery rule applied, however, it would move the

moment of “discovery” back more than two years to the day HRFC

accepted      assignment       of      the    contract.           This     is    because         HRFC

should have known at the time of assignment that the contract

violated section 12-1003(a), as the writing clearly (1) provides

that CLEC applies, and (2) expresses an interest rate above that

authorized by the statute.                   Thus, if we credit Askew’s argument,

HRFC    would       not    have     cured     its        error    within    sixty          days    of

discovery, as required by the safe-harbor provision.

       In      Maryland,          “[t]he           cardinal        rule         of     statutory

interpretation is to ascertain and effectuate the intent of the

legislature . . . begin[ning]                  with       the    plain     language         of    the

statute,      and    ordinary,         popular       understanding         of        the   English

language.”          Hammonds      v.    State,       80    A.3d     698,    709       (Md.    2013)

(quoting Briggs v. State, 992 A.2d 433, 439 (Md. 2010)).                                      “When

the    language       of    the     statute         is    subject     to    more       than       one

interpretation, it is ambiguous and [courts] usually look beyond

the    statutory      language         to    the    statute’s       legislative            history,

prior       case    law,    the     statutory            purpose,    and        the    statutory

structure      as    aids    in     ascertaining           the    Legislature’s            intent.”

Id. (quoting Briggs, 992 A.2d at 439).



                                               11
        The meaning of the term “discovering” in section 12-1020 is

a question of first impression.                      Askew attempts to fill the void

in authority by citing to a number of statute-of-limitations

cases    holding      that     a    statute’s         use    of    the   word    “discover”

imports      the     discovery          rule.          Appellant’s       Br.    at        28–32.

Importantly, however, none of these cases involves a safe-harbor

provision placing a deadline on a defendant.

       Moreover, interpreting the term “discovering an error” in

section       12-1020     to        mean      actually        uncovering        a      mistake

constituting a violation of the statute better comports with

CLEC’s       text,    public        policy,          and     the    statute’s        purpose.

Analyzing the statutory language, the district court explained

that the term “error” in section 12-1020 means “an ‘assertion of

belief that does not conform to objective reality.’”                                      Askew,

2014 WL 1235922, at *5 (quoting Error, Black’s Law Dictionary

(9th ed. 2009)).         The court went on to define “discovery” as the

“act    or    process    of    finding          or    learning     something        that     was

previously      unknown.”               Id.   (quoting       Discovery,        Black’s       Law

Dictionary (9th ed. 2009)).                     Combining these definitions, the

court    concluded,      and       we    agree,      that    “discovery    of       the    error

means when the Defendant actually knew about” a mistake—in this

case, charging an interest rate above CLEC’s maximum.                            Id.

       Equally persuasive is the negative policy implication of

accepting      Askew’s    position.             If     the   discovery     rule      governed

                                                12
CLEC’s safe harbor, credit grantors would have little incentive

to   correct    their     mistakes    and    make    debtors     whole.        This   is

particularly         problematic   because    the    borrower     is    unlikely      to

discover on his own that the interest rate charged on a loan

exceeds CLEC’s maximum.              The instant case proves this point.

Upon learning of its mistake, and but for the safe harbor, HRFC

would have had little reason to inform Askew of its error, lower

his interest rate, and provide a refund.                     Instead, HRFC might

well have chosen to do nothing, leaving it to Askew to discover

the error. 3     Consequently, applying the discovery rule in cases

like this one is likely to exacerbate one of the harms CLEC

seeks to avoid—the charging of usurious interest.                       On the other

hand, if we reject the discovery rule, credit grantors will be

encouraged to do exactly what the text of the statute encourages

and what HRFC did here in fact: cure any CLEC violation upon

learning of it and notify the debtor, who is otherwise unaware

of any problem with the loan.

      CLEC’s     purpose     further    bolsters       our      conclusion.           The

Maryland legislature enacted CLEC as part of what has become

known     as   the    “Credit   Deregulation        Act”   in   order     to   “entice

      3We accept that the discovery rule might heighten a credit
grantor’s vigilance, at least for the first sixty days after
accepting assignment of a contract.    But, honest mistakes like
the one in this case can slip through the cracks. We think the
Maryland legislature intended such mistakes to be corrected upon
discovery rather than swept under the rug.


                                        13
creditors to do business in the State.”                         Ford Motor Credit Co.

v.   Roberson,        25    A.3d       110,    117–18        (Md.    2011).         The     bill

containing       CLEC      was     introduced         after     “four         Maryland     banks

transferred certain of their operations to Delaware where the

banking laws were more favorable.”                      Id. at 118 (quoting Biggus

v.   Ford     Motor     Credit      Co.,      613     A.2d    986,    991       (Md.     1992)).

Concerned      that     the     bill    went    too    far     in    deregulating         banks,

however,      the    Maryland      Attorney         General     objected.          Patton     v.

Wells Fargo Fin. Md., Inc., 85 A.3d 167, 179 (Md. 2014).                                   In a

legislative compromise, the bill was amended to include some

additional consumer-protection provisions.                           Id. at 179–80.           In

light    of    this     history,       CLEC    is     best    read       to    handle     credit

grantors with a relatively light touch while still protecting

consumers.       Our interpretation of section 12-1020 promotes this

purpose by ensuring that borrowers are made whole while allowing

credit grantors to avoid litigation and penalties through self-

correction.

      In this case, HRFC discovered its error—the fact that it

charged       interest     above       CLEC’s       maximum     rate—in         August    2010,

within sixty days of its cure attempt.                          Consequently, assuming

HRFC properly notified Askew and “ma[de] whatever adjustments

[were]    necessary        to    correct       the    error,”       as    section        12-1020

requires, the district court was correct that HRFC is not liable

under CLEC.         We turn now to whether that assumption is correct.

                                               14
                                              3.

                                              a.

       Askew contends that HRFC’s September 2010 letter was so

vague that it failed to meet the notice requirement of section

12-1020, which mandates that “the credit grantor notif[y] the

borrower of the error.”             We disagree.

       HRFC’s   cure      letter         provided    Askew    notice    of     the    error,

albeit somewhat cryptically.                   It identified a “problem” with

Askew’s interest rate and then told him that he was due a credit

of $845.40.        J.A. 228.        Taken together, this information implies

that Askew’s interest rate was too high—the “error” that HRFC

cured under section 12-1020.                 We think this was enough to comply

with the statute’s notice requirement.

       To support his argument that HRFC needed to do more, Askew

cites cases interpreting similarly worded safe-harbor provisions

in   the   federal       Truth      in    Lending    Act     (“TILA”),    15     U.S.C.     §

1640(b),     and     a    Texas      usury     law,     Tex.    Fin.     Code        Ann.   §

305.103(a)(2).        But those cases are inapposite.                    Both Thomka v.

A. Z. Chevrolet, Inc., 619 F.2d 246, 248–52 (3d Cir. 1980), and

In re Weaver, 632 F.2d 461, 462, 465–66 (5th Cir. 1980), deal

with   violations        of    disclosure       provisions,      unlike        this    case.

Disclosure      errors        are    rooted     in    some     defect     in    conveying

information.        See, e.g., 15 U.S.C. § 1601(a) (explaining that

TILA’s disclosure requirements exist “so that the consumer will

                                              15
be    able     to     compare     more     readily      the     various     credit       terms

available to him and avoid the uninformed use of credit”).                                 An

anti-usury          provision,    on     the   other    hand,     exists    to     stop   the

collection of excessive interest.                       Requiring more specificity

strikes us as a far more useful remedy in the former case than

in the latter.

       To     the    extent   the      cases    dealing    with      the   Texas    statute

require       more     specific      notice      than    HRFC     provided,       they    are

inconsistent with CLEC’s purpose, especially where the harm to

the borrower—being overcharged—has been remedied.                            Furthermore,

the    Texas        statute     requires       the    creditor       to    give    “written

notice . . . of           the       violation,”         § 305.103(a)(2)           (emphasis

added), while CLEC requires notice of the “error,” § 12-1020.

The    term     “violation”         is    more       technical,      implying      explicit

reference to a violation of a statute.                         See In re Kemper, 263

B.R. 773, 783 (Bankr. E.D. Tex. 2001) (focusing on the term

“violation” in section 305.103 in holding that “a correction of

a     usury    violation        under     §     305.103       must   be    just     that—an

acknowledgment of the existence of a usury violation”).                              CLEC’s

use of the term “error,” in contrast, avoids inviting jargon in

the    cure     letter     by     simply       requiring      identification        of    the

substance of the mistake at issue—in this case, charging too

much interest.



                                               16
       We therefore conclude that HRFC complied with section 12-

1020’s notice requirement.

                                               b.

       Finally we address Askew’s argument that HRFC failed to

properly cure its error.                See § 12-1020 (predicating application

of   the    safe      harbor   on      the    credit   grantor     “mak[ing]     whatever

adjustments are necessary to correct the error”).                           We conclude

that HRFC’s cure was sufficient.

       Askew first argues that HRFC never cured its failure to

disclose in the contract an interest rate less than or equal to

24%.        As    previously      discussed,        this   does    not    give   rise   to

liability for a violation of CLEC.

       Next, Askew argues that section 12-1003(a) makes charging

and collecting any interest on a loan conditional on charging a

rate of 24% or below.                  Therefore, Askew contends, HRFC should

have refunded far more than $845.40, which only accounts for the

amount HRFC collected in excess of CLEC’s maximum rate.

       We    disagree.            As    the     district    court     noted,     “it    is

inconceivable that a borrower should receive such a windfall

upon the credit grantor’s cure of an error.”                             Askew, 2014 WL

1235922, at *7.          Furthermore, the section 12-1020 safe harbor is

intended         to   encourage     credit     grantors    to     self-correct,     which

they would have little incentive to do if forced to refund all

interest collected.

                                               17
       Askew also argues in his reply brief that HRFC should have

refunded all interest collected in excess of 6%.                               Askew roots

this    argument       in      Maryland        common    law     and      the     Maryland

Constitution.         In short, he says that “any contract assessing

interest higher than the constitutional rate [of 6%] that was

not otherwise controlled by a statutory provision was unlawful

and the portion of interest greater than the constitutional rate

w[as] recoverable in an action for usury.”                     Reply Br. at 14; see

also Md. Const. art. 3, § 57 (“The Legal Rate of Interest shall

be Six per cent. per annum; unless otherwise provided by the

General Assembly.”).

        Because Askew presents this argument too late, we need not

address it.        See Hunt v. Nuth, 57 F.3d 1327, 1338 (4th Cir.

1995)     (“[A]ppellate        courts      generally      will      not     address     new

arguments raised in a reply brief because it would be unfair to

the    appellee    and      would       risk    an   improvident       or      ill-advised

opinion    on   the    legal       issues      raised.”).        But      we    note   that

Maryland law mandates a default rate of 6% only in the absence

of a statute providing otherwise.                    Here, CLEC is precisely such

a   statute,    and,     for    the     reasons      explained      above,      it   merely

required    HRFC    to      make    a    timely      refund    of   the     interest     it

collected above CLEC’s statutory maximum.




                                               18
                                          B.

        We turn now to the question of whether the district court

properly granted summary judgment to HRFC on Askew’s breach of

contract       claim.     Askew    contends           that    because      the    contract

incorporates CLEC’s provisions, HRFC is liable for breach of

contract for any deviation from CLEC, “regardless of whether

HRFC properly cured the failure to comply” with the statute.

Appellant’s Br. at 51.

        We reject this argument.               Here, the contract incorporates

all of CLEC—including its safe harbors.                      It follows that just as

liability under CLEC begets a breach of the contract, a defense

under CLEC precludes contract liability.                          A contrary outcome

would nullify the effect of CLEC’s safe harbors because credit

grantors     that    properly    cure     mistakes—as         CLEC   encourages—would

still face contract liability.                  We decline to accept such an

anomalous result.

                                          C.

        We   next    consider    whether        the    district      court       erred     in

granting HRFC summary judgment on Askew’s MCDCA claim.                               Askew

attacks      the    district    court’s    decision          on   this   issue     on    two

grounds.       First, he argues that a reasonable jury could conclude

that he was entitled to relief.                  Second, he contends that the

court granted summary judgment prematurely because it did not

allow    him    discovery      related    to    the     MCDCA     claim.         Because    a

                                          19
reasonable   jury   could       find     that    HRFC’s      conduct    violated     the

MCDCA, we conclude that HRFC is not entitled to summary judgment

as to this claim.

       The MCDCA “protects consumers against certain threatening

and underhanded methods used by debt collectors in attempting to

recover on delinquent accounts.”                    Shah v. Collecto, Inc., No.

Civ.A.2004-4059, 2005 WL 2216242, at *10 (D. Md. Sept. 12, 2005)

(quoting Spencer v. Hendersen-Webb, Inc., 81 F. Supp. 2d 582,

594 (D. Md. 1999)).           The portion of the MCDCA at issue, section

14-202(6), provides that a debt collector may not “[c]ommunicate

with the debtor or a person related to him with the frequency,

at the unusual hours, or in any other manner as reasonably can

be expected to abuse or harass the debtor” (emphasis added).

       Askew argues that HRFC violated the MCDCA by, among other

things, representing that it had taken certain legal actions

against   him   when     it    had   not,      in    fact,   taken     such   actions.

Specifically,    Askew        contends    that      HRFC   (1)   falsely      suggested

that it had obtained a replevin warrant, (2) falsely represented

that   “[n]otice    of    complaint       has       been   forwarded     to    the   MVA

[(presumably the Maryland Motor Vehicle Administration)] fraud

division for your refusal to insure the vehicle and for hiding

the car from the lien holder,” and (3) falsely represented that

the instant case had been dismissed when it was still pending.

J.A. 13–14, 280–81.

                                          20
     A jury could find that attempting to collect a debt by

falsely claiming that legal actions have been taken against a

debtor    violates   section   14-202(6).      In   Zervos   v.    Ocwen   Loan

Servicing, LLC, for example, the court allowed a claim under 14-

202(6) to survive a motion to dismiss based on the “Defendant’s

alleged     representations     that       Plaintiffs’     home     had    been

foreclosed upon and that a sale date had been scheduled, when in

fact there was no such foreclosure.”           No. 1:11-cv-03757, 2012 WL

1107689, at *3, *6 (D. Md. Mar. 29, 2012).               Similarly, in Baker

v. Allstate Financial Services, Inc.—a case arising under an

analogous    provision    in    the    federal      Fair   Debt     Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692d 4—a plaintiff’s claim

that a debt collector falsely implied that a legal case was

pending against him survived a motion to dismiss.                 554 F. Supp.

2d 945, 950-51 (D. Minn. 2008).

     Other cases suggest that there is a line between truthful

or future threats of appropriate legal action, which would not


     4 Section 1692d prohibits a debt collector from “engag[ing]
in any conduct the natural consequence of which is to harass,
oppress, or abuse any person in connection with the collection
of a debt.” As HRFC notes, section 1692d “is substantively very
similar to the prohibitions of [section] 14-202(6).” Appellee’s
Br. at 27; see also Zervos, 2012 WL 1107689, at *6 (explaining
that because the plaintiff’s “allegations made out a minimally
plausible claim that Defendant's communications with them
regarding their mortgage were abusive or harassing under the
FDCPA,” her MCDCA claim under section 14-202(6) “will stand for
the same reasons”).


                                      21
give rise to liability, and false representations that legal

action   has    already        been   taken       against    a    debtor,       as     HRFC

allegedly made here.            In Dorsey v. Morgan, for instance, the

plaintiff argued that the defendant violated section 1692d by

threatening future legal action against him when, according to

the plaintiff, the defendant would not take such action.                             760 F.

Supp. 509, 515 (D. Md. 1991).                The court rejected this argument,

reasoning that the debt collector’s supposed threat “w[as] not

false” because the collector said merely that he “may request”

that legal action be taken against the debtor.                          Id. at 515–16

(emphasis added).          Similarly, in Russell v. Standard Federal

Bank, the court concluded that a notice stating that a debt

collector     was     proceeding      with    a   foreclosure         action    did     not

violate section 1692d because it “was truthful.”                        No. 02-70054,

2002 WL 1480808, at *5 (E.D. Mich. June 19, 2002); see also

Pearce v. Rapid Check Collection, Inc., 738 F. Supp. 334, 338–39

(D.S.D. 1990) (“In this case, the only threats which defendants

made were ones which legally could be taken, and in fact were

taken.   There has been no violation of section 1692d.”).

      Here, HRFC told Askew on at least three occasions that it

had   taken    some    legal    action       against   him   when      (according        to

Askew) it had not.         Contrary to what the district court held, a

jury could find that this conduct, at least in the aggregate,

could    reasonably       be    expected       to    abuse       or    harass        Askew.

                                         22
Accordingly,     we   reverse   the    district    court’s      order    granting

summary judgment to HRFC on Askew’s MCDCA claim.



                                       III.

     For   the   reasons     given,     we    affirm    the   judgment    of   the

district   court      with   respect    to    Askew’s    CLEC   and   breach    of

contract claims.        With regard to Askew’s MCDCA claim, however,

we reverse the district court’s order granting summary judgment

to HRFC and remand for further proceedings consistent with this

opinion.

                                                              AFFIRMED IN PART,
                                                              REVERSED IN PART,
                                                                   AND REMANDED




                                        23